J-S78006-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    FREDERICK A. BOEHM                         :
                                               :
                      Appellant                :   No. 1273 WDA 2017

                     Appeal from the Order August 31, 2017
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-SA-0001232-2017


BEFORE:      OLSON, J., DUBOW, J., and STRASSBURGER*, J.

JUDGMENT ORDER BY OLSON, J.:                          FILED JANUARY 04, 2018

        Appellant, Frederick Boehm, appeals pro se from the judgment of

sentence entered on August 31, 2017, following Appellant’s conviction for

the summary offense of disorderly conduct.1 We dismiss this appeal.

        On April 19, 2017, Appellant was cited for committing the summary

offense of disorderly conduct and, on May 31, 2017, the magisterial district

judge found Appellant guilty of committing the offense.           See Notice of

Appeal, 6/23/17, at 1.

        Appellant filed a timely notice of appeal to the court of common pleas

from his summary conviction; however, Appellant failed to appear for his

trial de novo, which occurred on August 31, 2017. See N.T. Trial, 8/31/17,


____________________________________________


1
    18 Pa.C.S.A. § 5503(a)(4).


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S78006-17



at 2. As a result, the trial court dismissed Appellant’s appeal and entered

judgment “on the judgment of the issuing authority.”          Id.; see also

Pa.R.Crim.P. 462(E).     The trial court thus found Appellant guilty of

committing the summary offense of disorderly conduct and sentenced

Appellant to pay a fine in the amount of $150.00, plus costs.      N.T. Trial,

8/31/17, at 2.

      Appellant filed a timely notice of appeal to this Court. We now dismiss

this appeal.

      The Pennsylvania Rules of Appellate Procedure set forth mandatory

briefing requirements for litigants presenting their claims before this Court.

See Pa.R.A.P. 2101; see also Pa.R.A.P. 2111, 2114-2119. Briefs filed with

this Court must include a jurisdictional statement, a statement of the scope

and standard of review, a statement of the questions presented, and a

statement of the case.    See Pa.R.A.P. 2111(a).     Most importantly, briefs

must contain an argument section that develops claims through meaningful

discussion supported by pertinent legal authority and citations to the record.

Pa.R.A.P. 2111(a)(8); Pa.R.A.P. 2119. We may quash or dismiss an appeal

where an appellant fails to comply with the briefing requirements of our

appellate rules. Pa.R.A.P. 2102; see also Commonwealth v. Adams, 882
A.2d 496, 497-498 (Pa. Super. 2005) (Superior Court may quash or dismiss

appeals where non-conforming briefs have been filed).          “Although the

Superior Court is willing to liberally construe materials filed by a pro se




                                    -2-
J-S78006-17



litigant, pro se status confers no special benefit upon the appellant.” Id. at

498.

       Appellant’s brief contains none of Rule 2111’s required sections and

does not present a discernable claim for this Court to review.           See

Appellant’s Brief at 1-3.   In failing to provide appellate advocacy on any

assertion of error, Appellant has precluded meaningful review by this Court.

Hence, we dismiss this appeal.

       Appeal dismissed. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/4/2018




                                     -3-